Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

by

 

FOOT LOCKER, INC.

as Borrower

 

and

 

THE GUARANTORS PARTY HERETO

FROM TIME TO TIME

 

and

 

BANK OF AMERICA, N.A.,

as Collateral Agent

 

Dated as of January 27, 2012


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

    PREAMBLE

 

 

 

1

 

 

 

 

 

    RECITALS

 

 

 

1

 

 

 

 

 

    AGREEMENT

 

 

 

2

 

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND INTERPRETATION

 

    SECTION 1.1.

 

Definitions

 

1

    SECTION 1.2.

 

Interpretation

 

4

    SECTION 1.3.

 

Due Diligence Certificate

 

4

 

 

 

 

 

ARTICLE II

 

 

 

 

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

    SECTION 2.1.

 

Pledge

 

5

    SECTION 2.2.

 

Secured Obligations

 

6

    SECTION 2.3.

 

Security Interest

 

6

 

 

 

 

 

ARTICLE III

 

 

 

 

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL

 

    SECTION 3.1.

 

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

 

6

    SECTION 3.2.

 

Other Actions

 

7

    SECTION 3.3.

 

Joinder of Additional Borrowers or Guarantors

 

9

    SECTION 3.4.

 

Supplements; Further Assurances

 

9

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

    SECTION 4.1.

 

Title

 

10

    SECTION 4.2.

 

Limitation on Liens; Defense of Claims; Transferability of Pledged Collateral

 

10

-i-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

    SECTION 4.3.

 

Chief Executive Office; Change of Name; Jurisdiction of Organization

 

10

    SECTION 4.4.

 

No Conflicts, Consents, etc.

 

11

    SECTION 4.5.

 

Pledged Collateral

 

11

 

 

 

 

 

ARTICLE V

 

 

 

 

 

GRANT OF LICENSE IN
INTELLECTUAL PROPERTY

 

ARTICLE VI

 

 

 

 

 

CERTAIN PROVISIONS CONCERNING ACCOUNTS

 

    SECTION 6.1.

 

Special Representations and Warranties

 

12

    SECTION 6.2.

 

Maintenance of Records

 

12

    SECTION 6.3.

 

Legend

 

13

    SECTION 6.4.

 

Modification of Terms, Etc

 

13

    SECTION 6.5.

 

Collection

 

13

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

REMEDIES

 

    SECTION 7.1.

 

Remedies

 

13

    SECTION 7.2.

 

Notice of Sale

 

15

    SECTION 7.3.

 

Waiver of Notice and Claims

 

15

    SECTION 7.4.

 

Insolvency Proceedings

 

16

    SECTION 7.5.

 

No Waiver; Cumulative Remedies

 

16

    SECTION 7.6.

 

Application of Proceeds

 

17

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

    SECTION 8.1.

 

Concerning Collateral Agent

 

17

    SECTION 8.2.

 

Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact

 

18

    SECTION 8.3.

 

Continuing Security Interest; Assignment

 

18

    SECTION 8.4.

 

Termination; Release

 

18

    SECTION 8.5.

 

Modification in Writing

 

20

    SECTION 8.6.

 

Notices

 

20

    SECTION 8.7.

 

GOVERNING LAW

 

20

-ii-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

    SECTION 8.8.

 

CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL

 

20

    SECTION 8.9.

 

Severability

 

21

    SECTION 8.10.

 

Execution in Counterparts

 

22

    SECTION 8.11.

 

No Credit for Payment of Taxes or Imposition

 

22

    SECTION 8.12.

 

No Claims Against Collateral Agent

 

22

    SECTION 8.13.

 

No Release

 

22

    SECTION 8.14.

 

Obligations Absolute

 

22

 

 

 

 

 

SIGNATURES

 

 

 

 

 

SCHEDULE I

 

Filings, Registrations and Recordings

 

 

SCHEDULE II

 

Instruments and Tangible Chattel Paper

 

 

-iii-

--------------------------------------------------------------------------------



AMENDED AND RESTATED SECURITY AGREEMENT

                    AMENDED AND RESTATED SECURITY AGREEMENT dated as of January
27, 2012 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect from time to time, this “Agreement”) made by (i) FOOT
LOCKER, INC., a New York corporation (the “Borrower”), (ii) THE GUARANTORS
LISTED ON THE SIGNATURE PAGES HERETO (the “Original Guarantors”) OR FROM TIME TO
TIME PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional
Guarantors,” and together with the Original Guarantors, the “Guarantors”) (the
Borrower, together with the Guarantors, and together with any successors, the
“Pledgors,” and each, a “Pledgor”), in favor of BANK OF AMERICA, N.A., having an
office at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, in its
capacity as collateral agent for the Credit Parties (as defined in the Credit
Agreement defined below) pursuant to the Credit Agreement (as hereinafter
defined) (in such capacity and together with any successors in such capacity,
the “Collateral Agent”).

R E C I T A L S:

                    WHEREAS, prior to the date of this Agreement, the Pledgors,
on the one hand, and Bank of America, N.A., as Collateral Agent thereunder, on
the other hand, previously entered into a Security Agreement dated as of March
20, 2009 (as amended and in effect, the “Existing Security Agreement”), pursuant
to which the Pledgors granted a security interest in the Pledged Collateral (as
defined in the Existing Security Agreement) to the Collateral Agent to secure
the Secured Obligations (as defined in the Existing Security Agreement); and

                    WHEREAS, in accordance with that certain Amended and
Restated Credit Agreement dated as of even date herewith by and among the
Pledgors, the Collateral Agent, Bank of America, N.A., as Administrative Agent,
the Lenders party thereto, and Bank of America, N.A., as L/C Issuer and as Swing
Line Lender, among others (the “Credit Agreement”), the parties thereto desire
to amend and restate the Existing Security Agreement as provided herein.

                    NOW THEREFORE, in consideration of the foregoing premises
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Pledgor and the Collateral Agent hereby agree that
the Existing Security Agreement is hereby amended and restated in its entirety
to read as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

                    SECTION 1.1. Definitions.

--------------------------------------------------------------------------------



                    (a) Unless otherwise defined herein or in the Credit
Agreement, capitalized terms used herein that are defined in the UCC shall have
the meanings assigned to them in the UCC.

                    (b) Capitalized terms used but not otherwise defined herein
that are defined in the Credit Agreement shall have the meanings given to them
in the Credit Agreement.

                    (c) The following terms shall have the following meanings:

                    “Additional Guarantors” shall have the meaning assigned to
such term in the Preamble hereof.

                    “Agreement” shall have the meaning assigned to such term in
the Preamble hereof.

                    “Borrower” shall have the meaning assigned to such term in
the Preamble hereof.

                    “Claims” shall mean any and all property taxes and other
taxes, assessments and special assessments, levies, fees and all governmental
charges imposed upon or assessed against, and all claims (including, without
limitation, landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law) against, all or any portion of the Pledged
Collateral.

                    “Collateral Agent” shall have the meaning assigned to such
term in the Preamble hereof.

                    “Contracts” shall mean, collectively, with respect to each
Pledgor, all sale, service, performance, equipment or property lease contracts,
agreements and grants and all other contracts, agreements or grants (in each
case, whether written or oral, or third party or intercompany), between such
Pledgor and third parties, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.

                    “Control” shall mean (i) in the case of each Deposit Account
(including any Blocked Account), “control,” as such term is defined in Section
9-104 of the UCC, and (ii) in the case of any Securities Account, “control,” as
such term is defined in Section 8-106 of the UCC.

                    “Control Agreement” shall mean, with respect to a Securities
Account established by a Pledgor, an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, establishing Control of such Securities
Account by the Collateral Agent.

                    “Credit Agreement” shall have the meaning assigned to such
term in the Recitals hereof.

                    “Due Diligence Certificate” shall mean that certain due
diligence certificate dated as of the date hereof, executed and delivered by the
Borrower in favor of the Collateral Agent for

2

--------------------------------------------------------------------------------



the benefit of the Credit Parties, and each other Due Diligence Certificate
(which shall be substantially in the form of such due diligence certificate
dated the date hereof or otherwise in form and substance reasonably acceptable
to the Collateral Agent) executed and delivered by the applicable Guarantor in
favor of the Collateral Agent for the benefit of the Credit Parties
contemporaneously with the execution and delivery of each Joinder Agreement
executed in accordance with Section 6.12 of the Credit Agreement, in each case,
as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the Credit Agreement.

                    “Excluded Property” shall mean, with respect to any Pledgor,
(i) any lease, contract or agreement to which such Pledgor is a party, any of
its rights or interests thereunder or any assets subject thereto or any property
rights of such Pledgor of any nature if the grant of such security interest
shall constitute or result in (A) the abandonment, invalidation or
unenforceability of any right, title or interest of such Pledgor therein or
result in such Pledgor’s loss of use of such asset or (B) in a breach or
termination pursuant to the terms of, or a default under, any such lease,
contract, property rights or agreement (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); (ii) any lease, contract, property rights or agreement to
which such Pledgor is a party, any of its rights or interests thereunder or any
assets subject thereto to the extent that any applicable law prohibits the
creation of a security interest thereon (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable Law or principles of equity); (iii) any of
Pledgor’s right, title, and interest in Intellectual Property and rights to sue
for past, present or future infringements thereof; and (iv) any Equity Interests
of any Subsidiary or any other entity; provided that in each case described in
clauses (i) and (ii) of this definition, such property shall constitute
“Excluded Property” only to the extent and for so long as such lease, contract,
property right or other agreement or applicable Law validly prohibits the
creation of a Lien on such property in favor of the Collateral Agent and, upon
the termination of such prohibition (howsoever occurring), such property shall
cease to constitute “Excluded Property” and provided further that all Proceeds,
substitutions or replacements of any Excluded Property described in clauses (i)
through (iv) (unless such Proceeds, substitutions or replacements would
constitute Excluded Property) shall constitute Pledged Collateral hereunder.

                    “General Intangibles” shall mean, collectively, with respect
to each Pledgor, all “general intangibles,” as such term is defined in the UCC,
of such Pledgor and, in any event, shall include, without limitation, (i) all of
such Pledgor’s rights, title and interest in, to and under all insurance
policies and Contracts, (ii) all know-how and warranties relating to any of the
Pledged Collateral, (iii) any and all other rights, claims, choses-in-action and
causes of action of such Pledgor against any other Person and the benefits of
any and all collateral or other security given by any other Person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Pledged Collateral, (v) all lists, books, records, correspondence,
ledgers, print-outs, files (whether in printed form or stored electronically),
tapes

3

--------------------------------------------------------------------------------



and other papers or materials containing information relating to any of the
Pledged Collateral, including, without limitation, all customer or tenant lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, appraisals, recorded knowledge, surveys, studies, engineering reports,
test reports, manuals, standards, processing standards, performance standards,
catalogs, research data, computer and automatic machinery software and programs
and the like, field repair data, accounting information pertaining to such
Pledgor’s operations or any of the Pledged Collateral and all media in which or
on which any of the information or knowledge or data or records may be recorded
or stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
of any Governmental Authority (or any Person acting on behalf of a Governmental
Authority) now or hereafter acquired or held by such Pledgor pertaining to
operations now or hereafter conducted by such Pledgor or any of the Pledged
Collateral including, without limitation, building permits, certificates of
occupancy, environmental certificates, industrial permits or licenses and
certificates of operation and (vii) all rights to reserves, deferred payments,
deposits, refunds, indemnification of claims to the extent the foregoing relate
to any Pledged Collateral and claims for tax or other refunds against any
Governmental Authority relating to any Pledged Collateral.

                    “Guarantors” shall have the meaning assigned to such term in
the Preamble hereof.

                    “Instruments” shall mean, collectively, with respect to each
Pledgor, all “instruments,” as such term is defined in Article 9 of the UCC, and
shall include, without limitation, all promissory notes, drafts, bills of
exchange or acceptances.

                    “Letter of Credit” shall mean “Letter of Credit” as defined
in Section 5-102(a)(10) of the UCC.

                    “Pledged Collateral” shall have the meaning assigned to such
term in SECTION 2.1 hereof.

                    “Pledgor” shall have the meaning assigned to such term in
the Preamble hereof.

                    “Secured Obligations” shall mean the Obligations (as defined
in the Credit Agreement), the Other Liabilities (as defined in the Credit
Agreement and subject to SECTION 7.4 hereof) and the Guaranteed Obligations (as
defined in the Guaranty).

                    SECTION 1.2. Interpretation. The rules of interpretation
specified in the Credit Agreement shall be applicable to this Agreement.

                    SECTION 1.3. Due Diligence Certificate. The Collateral Agent
and each Pledgor agree that the Due Diligence Certificate and all descriptions
of Pledged Collateral, schedules, amendments and supplements thereto are and
shall at all times remain a part of this Agreement.

4

--------------------------------------------------------------------------------



ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

                    SECTION 2.1. Pledge. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges and grants to the Collateral Agent for its benefit and for the benefit
of the other Credit Parties, a lien on and security interest in and to all of
the right, title and interest of such Pledgor in, to and under the following
personal property and interests in property, wherever located, and whether now
existing or hereafter arising or acquired from time to time (collectively, the
“Pledged Collateral”):

 

 

 

 

 

(i)

 

all Accounts;

 

 

 

 

 

(ii)

 

all Inventory;

 

 

 

 

 

(iii)

 

all Documents, Instruments and Chattel Paper relating to or arising from such
Pledgor’s Accounts and/or Inventory;

 

 

 

 

 

(iv)

 

all Letter-of-Credit Rights relating to or arising from such Pledgor’s Accounts
and/or Inventory;

 

 

 

 

 

(v)

 

all General Intangibles relating to or arising from such Pledgor’s Accounts
and/or Inventory;

 

 

 

 

 

(vi)

 

all Deposit Accounts;

 

 

 

 

 

(vii)

 

all Securities Accounts;

 

 

 

 

 

(viii)

 

all Supporting Obligations relating to or arising from such Pledgor’s Accounts
and/or Inventory;

 

 

 

 

 

(ix)

 

all books and records relating to or arising from the Pledged Collateral; and

 

 

 

 

 

(x)

 

all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

                    Notwithstanding anything to the contrary contained in
clauses (i) through (x) above, the security interest created by this Agreement
shall not extend to, and the term “Pledged Collateral” shall not include, any
Excluded Property.

5

--------------------------------------------------------------------------------



                    The Pledgors shall from time to time, at the reasonable
request of the Collateral Agent after the occurrence of an Event of Default give
written notice to the Collateral Agent identifying in reasonable detail the
Excluded Property and shall provide to the Collateral Agent such other
information regarding the Excluded Property as the Collateral Agent may
reasonably request.

                    SECTION 2.2. Secured Obligations. This Agreement secures,
and the Pledged Collateral is collateral security for, the payment and
performance in full when due of the Secured Obligations.

                    SECTION 2.3. Security Interest. (a) Each Pledgor hereby
irrevocably authorizes the Collateral Agent at any time and from time to time to
authenticate and file in any relevant jurisdiction any financing statements and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Pledged Collateral, including,
without limitation, (i) whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, and (ii) any financing or continuation statements or other documents
without the signature of such Pledgor where permitted by law, including, without
limitation, the filing of any financing statement describing the Pledged
Collateral as “all assets of the debtor, wherever located, whether now owned or
hereafter acquired or arising,” or words of similar import. Each Pledgor agrees
to provide all information described in clause (i) of the immediately preceding
sentence to the Collateral Agent promptly upon request.

                    (b) Each Pledgor hereby ratifies its authorization for the
Collateral Agent to file in any relevant jurisdiction any initial financing
statements or amendments thereto relating to the Pledged Collateral if filed
prior to the date hereof.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL

                    SECTION 3.1. Financing Statements and Other Filings;
Maintenance of Perfected Security Interest. Each Pledgor represents and warrants
that the only filings, registrations and recordings necessary and appropriate to
create, preserve, protect, publish notice of and perfect the security interest
granted by each Pledgor to the Collateral Agent (for the benefit of the Credit
Parties) pursuant to this Agreement in respect of the Pledged Collateral in
which the security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions are listed on Schedule I hereto. Each Pledgor
represents and warrants that all such filings, registrations and recordings have
been delivered to the Collateral Agent in completed and, to the extent necessary

6

--------------------------------------------------------------------------------



or appropriate, duly executed form for filing in each governmental, municipal or
other office specified in Schedule I. Each Pledgor agrees that at the sole cost
and expense of the Pledgors, (i) to the extent required by this Agreement or the
Credit Agreement, such Pledgor will maintain the security interest created by
this Agreement in the Pledged Collateral as a perfected first priority (subject
only to Permitted Encumbrances having priority under applicable Law) security
interest and shall defend such security interest against the claims and demands
of all Persons (other than with respect to Permitted Encumbrances), and (ii) to
the extent required by this Agreement or the Credit Agreement, at any time and
from time to time, upon the written request of the Collateral Agent, such
Pledgor shall promptly and duly execute and deliver, and file and have recorded,
such further instruments and documents and take such further action as the
Collateral Agent may reasonably deem necessary for the purpose of obtaining or
preserving the full benefits of this Agreement and the rights and powers herein
granted, including the filing of any financing statements, continuation
statements and other documents (including this Agreement) under the UCC (or
other applicable Laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Blocked
Account Agreements, all in form reasonably satisfactory to the Collateral Agent
and in such offices wherever required by applicable Law to perfect, continue and
maintain a valid, enforceable, first priority (subject only to Permitted
Encumbrances having priority under applicable Law) security interest in the
Pledged Collateral as provided herein and to preserve the other rights and
interests granted to the Collateral Agent hereunder, as against third parties
(other than with respect to Permitted Encumbrances), with respect to the Pledged
Collateral.

                    SECTION 3.2. Other Actions. In order to further insure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Collateral Agent’s security interest in the Pledged Collateral,
each Pledgor represents, warrants and agrees, in each case at such Pledgor’s own
expense, with respect to the following Pledged Collateral that:

 

 

 

          (a) Instruments and Tangible Chattel Paper. As of the date hereof (i)
no amount payable under or in connection with any of the Pledged Collateral is
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule II hereof and (ii)
each Instrument and each item of Tangible Chattel Paper listed in Schedule II
hereof with a face amount in excess of $2,000,000 individually, to the extent
requested by the Collateral Agent, has been properly endorsed, assigned and
delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment duly executed in blank. If any amount payable under or in connection
with any of the Pledged Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper with a face amount in excess of $2,000,000 individually,
the Pledgor acquiring such Instrument or Tangible Chattel Paper shall forthwith
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may reasonably request from time to time.

7

--------------------------------------------------------------------------------




 

 

 

          (b) Deposit Accounts. As of the date hereof (i) it does not maintain
any Deposit Accounts other than the accounts listed in Section III.C of the Due
Diligence Certificate and (ii) the Collateral Agent has a perfected first
priority security interest in each Blocked Account. No Pledgor shall grant
Control of any Deposit Account or any Blocked Account to any Person other than
the Collateral Agent. The Pledgors shall at all times comply with the cash
receipt provisions set forth in Section 6.13 of the Credit Agreement.

 

 

 

          (c) Securities Accounts. (i) As of the date hereof it has no
Securities Accounts other than those listed in Section III of the Due Diligence
Certificate. If at any time any Revolving Credit Loans are outstanding, the
applicable Pledgors shall, within sixty (60) days following the making of any
such Revolving Credit Loan (or such longer period as to which the Collateral
Agent may agree, but in any event not to exceed ninety (90) days following the
making of any such Revolving Credit Loan), duly execute and deliver a Control
Agreement with respect to each Securities Account with any Securities
Intermediary. Each Pledgor shall accept any cash which constitutes proceeds of
the Pledged Collateral in trust for the benefit of the Collateral Agent and
within five (5) Business Days of actual receipt thereof, deposit any cash into
an account in which the Collateral Agent has Control. The Collateral Agent
agrees with each Pledgor that the Collateral Agent shall not give any
instructions or directions to any Securities Intermediary and shall not withhold
its consent to the exercise of any withdrawal or dealing rights by such Pledgor,
unless a Triggering Event has occurred and is continuing.

 

 

 

          (ii) As between the Collateral Agent and the Pledgors, the Pledgors
shall bear the investment risk with respect to the Securities Accounts, whether
in the possession of, or subject to the Control of, the Collateral Agent, any
Pledgor, a Securities Intermediary or any other Person. In the event any Pledgor
shall fail to make such payment contemplated in the immediately preceding
sentence, the Collateral Agent may do so for the account of such Pledgor and the
Pledgors shall promptly reimburse and indemnify the Collateral Agent for all
costs and expenses incurred by the Collateral Agent under this SECTION 3.2(c).

 

 

 

          (d) Electronic Chattel Paper and Transferable Records. As of the date
hereof no amount payable under or in connection with any of the Pledged
Collateral is evidenced by any Electronic Chattel Paper or any “transferable
record” (as that term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act, or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction). If any
amount payable under or in connection with any of the Pledged Collateral shall
be evidenced by any Electronic Chattel Paper or any transferable record with a
face value in excess of $2,000,000 individually, the Pledgor acquiring such
Electronic Chattel Paper or transferable record shall promptly notify the
Collateral Agent thereof and shall take such action as the Collateral Agent may
reasonably request to vest in the Collateral Agent control under UCC Section
9-105 of such Electronic Chattel Paper or control under Section 201 of the
Federal Electronic

8

--------------------------------------------------------------------------------




 

 

 

Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Collateral Agent agrees with such
Pledgor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for such Pledgor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act of Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Pledgor
with respect to such Electronic Chattel Paper or transferable record.

 

 

 

          (e) Letter-of-Credit Rights. If such Pledgor is at any time a
beneficiary under a Letter of Credit with a face value in excess of $1,000,000
individually now or hereafter issued in favor of such Pledgor (to the extent
constituting Pledged Collateral), other than a Letter of Credit issued pursuant
to the Credit Agreement, such Pledgor shall promptly notify the Collateral Agent
thereof and such Pledgor shall, at the request of the Collateral Agent, pursuant
to an agreement in form and substance reasonably satisfactory to the Collateral
Agent, either (i) arrange for the issuer and any confirmer of such Letter of
Credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the Letter of Credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such Letter of Credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the Letter of Credit are to be applied as provided in the Credit Agreement.

                    SECTION 3.3. Joinder of Additional Borrowers or Guarantors.
The Pledgors shall cause each direct or indirect Subsidiary of the Borrower from
time to time, after the date hereof to the extent required under Section 6.12 of
the Credit Agreement to become a Loan Party thereunder, to execute and deliver
to the Collateral Agent a Due Diligence Certificate and such other documents and
agreements as are required under Section 6.12 of the Credit Agreement, in each
case, within thirty (30) days (or such longer period as the Administrative Agent
shall agree) of the date on which it was acquired or created, and upon such
execution and delivery, such Subsidiary shall constitute a “Pledgor” for all
purposes hereunder with the same force and effect as if originally named as a
Pledgor herein.

                    SECTION 3.4. Supplements; Further Assurances. Each Pledgor
shall take such further actions, and execute and deliver to the Collateral Agent
such additional assignments, agreements, supplements, powers and instruments, as
the Collateral Agent may in its reasonable judgment deem necessary or
appropriate, wherever required by Law, in order to perfect, preserve and protect
the security interest in the Pledged Collateral and to the extent required and
as provided herein and the rights and interests granted to the Collateral Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm unto the Collateral Agent or permit the Collateral Agent to exercise and
enforce its rights, powers and remedies hereunder with

9

--------------------------------------------------------------------------------



respect to any Pledged Collateral. If an Event of Default has occurred and is
continuing, the Collateral Agent may institute and maintain, in its own name or
in the name of any Pledgor, such suits and proceedings as the Collateral Agent
may be advised by counsel shall be necessary or expedient to prevent any
impairment of the security interest in or the perfection thereof in the Pledged
Collateral. All of the foregoing shall be at the sole cost and expense of the
Pledgors. The Pledgors and the Collateral Agent acknowledge that this Agreement
is intended to grant to the Collateral Agent for the benefit of the Credit
Parties a security interest in and Lien upon the Pledged Collateral and shall
not constitute or create a present assignment of any of the Pledged Collateral.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

                    Each Pledgor represents, warrants and covenants as follows:

                    SECTION 4.1. Title. No valid financing statement or other
public notice indicating the existence of a valid Lien on all or any part of the
Pledged Collateral is on file or of record in any public office, except such as
have been filed in favor of the Collateral Agent pursuant to this Agreement or
as are permitted by the Credit Agreement. No Person other than the Collateral
Agent has Control or possession of all or any part of the Pledged Collateral
except as permitted by the Credit Agreement.

                    SECTION 4.2. Limitation on Liens; Defense of Claims;
Transferability of Pledged Collateral. Each Pledgor is as of the date hereof,
and, as to Pledged Collateral acquired by it from time to time after the date
hereof, such Pledgor will be, the sole direct and beneficial owner of all
Pledged Collateral pledged by it hereunder free from any Lien or other right,
title or interest of any Person other than the Liens and security interest
created by this Agreement and Permitted Encumbrances. Each Pledgor shall, at its
own cost and expense, defend title to the Pledged Collateral pledged by it
hereunder and the security interest therein and Lien thereon granted to the
Collateral Agent and the priority thereof against all claims and demands of all
Persons, at its own cost and expense, at any time claiming any interest therein
adverse to the Collateral Agent or any other Credit Party other than Permitted
Encumbrances. There is no agreement, and no Pledgor shall enter into any
agreement or take any other action, that would restrict the transferability of
any of the Pledged Collateral or otherwise impair or conflict with such
Pledgors’ obligations or the rights of the Collateral Agent hereunder.

                    SECTION 4.3. Chief Executive Office; Change of Name;
Jurisdiction of Organization. (a) The exact legal name, type of organization,
jurisdiction of organization, federal taxpayer identification number,
organizational identification number (if any) and chief executive office of such
Pledgor is indicated next to its name in Sections I.A and I.B of the Due
Diligence Certificate.

10

--------------------------------------------------------------------------------



                    (b) The Collateral Agent may rely on opinions of counsel as
to whether any or all UCC financing statements of the Pledgors need to be
amended as a result of any of the changes described in Section 6.14 of the
Credit Agreement. If any Pledgor fails to provide information to the Collateral
Agent about such changes on a timely basis, the Collateral Agent shall not be
liable or responsible to any party for any failure to maintain a perfected
security interest in such Pledgor’s property constituting Pledged Collateral,
for which the Collateral Agent needed to have information relating to such
changes. The Collateral Agent shall have no duty to inquire about such changes
if any Pledgor does not inform the Collateral Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Collateral Agent to search for information on such changes if such information
is not provided by any Pledgor.

                    SECTION 4.4. No Conflicts, Consents, etc. No consent of any
party (including, without limitation, equity holders or creditors of such
Pledgor) and no consent, authorization, approval, license or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
or other Person is required (A) for the pledge by such Pledgor of the Pledged
Collateral pledged by it pursuant to this Agreement or for the execution,
delivery or performance hereof by such Pledgor, (B) for the exercise by the
Collateral Agent of the rights provided for in this Agreement or (C) subject to
Section 5.1 hereof, for the exercise by the Collateral Agent of the remedies in
respect of the Pledged Collateral pursuant to this Agreement. Following the
occurrence and during the continuation of an Event of Default, if the Collateral
Agent desires to exercise any remedies or attorney-in-fact powers set forth in
this Agreement and determines it necessary to obtain any approvals or consents
of any Governmental Authority or any other Person therefor, then, upon the
reasonable request of the Collateral Agent, such Pledgor agrees to use
commercially reasonable efforts to assist and aid the Collateral Agent to obtain
as soon as commercially practicable any necessary approvals or consents for the
exercise of any such remedies, rights and powers.

                    SECTION 4.5. Pledged Collateral. All information set forth
herein, including the schedules annexed hereto, and all information contained in
any documents, schedules and lists heretofore delivered to any Credit Party in
connection with this Agreement, in each case, relating to the Pledged
Collateral, is accurate and complete as of the date hereof (or, if such
information is required to be accurate as of a certain date, then as of such
date) in all material respects. The Pledged Collateral described in the Due
Diligence Certificate constitutes all of the property of such type of Pledged
Collateral (other than Excluded Property) owned or held by the Pledgors.

ARTICLE V

GRANT OF LICENSE IN
INTELLECTUAL PROPERTY

11

--------------------------------------------------------------------------------



                    For the purpose of enabling the Collateral Agent, during the
continuance of an Event of Default, to exercise rights and remedies under
Article VIII hereof at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Pledgor hereby grants to the Collateral Agent, to the extent sublicenseable with
respect to Intellectual Property licensed to such Pledgor (and to the extent
permitted under the terms of the applicable license), an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Pledgor) to use, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by such Pledgor, wherever
the same may be located, including in such license access to all media in which
any of the licensed Intellectual Property may be recorded or stored and to all
computer programs used for the compilation or printout hereof, and subject in
the case of licenses of trademarks and service marks, to rights of quality
control and inspection in favor of such Pledgor solely to the extent necessary
to avoid risk of invalidation of such licenses of such trademarks and service
marks.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING ACCOUNTS

                    SECTION 6.1. Special Representations and Warranties. As of
the time when each of its Accounts is included in the Borrowing Base as an
Eligible Credit Card Receivable, each Pledgor shall be deemed to have
represented and warranted that such Account and all records, papers and
documents relating thereto (i) are genuine and correct and in all material
respects what they purport to be, (ii) represent the legal, valid and binding
obligation of the account debtor, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability, evidencing obligations unpaid and owed by such account
debtor, arising out of the performance of labor or services or the sale, lease,
license, assignment or other disposition and delivery of the goods or other
property listed therein or out of an advance or a loan, (iii) are in all
material respects in compliance and conform with all applicable material
federal, state and local Laws and applicable Laws of any relevant foreign
jurisdiction.

                    SECTION 6.2. Maintenance of Records. Each Pledgor shall keep
and maintain at its own cost and expense materially complete records of each
Account, in a manner consistent with prudent business practice, including,
without limitation, records of all payments received, all credits granted
thereon, all merchandise returned and all other documentation relating thereto.
Each Pledgor shall, at such Pledgor’s sole cost and expense, upon the Collateral
Agent’s written demand made at any time after the occurrence and during the
continuance of any Event of Default, deliver all tangible evidence of Accounts
in its possession or control, including, without limitation, all documents
evidencing Accounts and any books and records relating thereto to the Collateral
Agent or to its representatives (copies of which evidence and books and records
may be retained by such Pledgor).

12

--------------------------------------------------------------------------------



                    SECTION 6.3. Legend. Each Pledgor shall legend, at the
request of the Collateral Agent made at any time after the occurrence and during
the continuance of any Event of Default and in form and manner reasonably
satisfactory to the Collateral Agent, the Instruments, Documents and Chattel
Paper of such Pledgor, in each case, only if relating to any Pledged Collateral,
with an appropriate reference to the fact that such Pledged Collateral have been
assigned to the Collateral Agent for the benefit of the Credit Parties and that
the Collateral Agent has a security interest therein.

                    SECTION 6.4. Modification of Terms, Etc. No Pledgor shall
rescind or cancel any indebtedness evidenced by any Account or modify any term
thereof or make any adjustment with respect thereto except in the ordinary
course of business consistent with prudent business practice, or extend or renew
any such indebtedness except in the ordinary course of business consistent with
prudent business practice or compromise or settle any dispute, claim, suit or
legal proceeding relating thereto or sell any Account or interest therein except
in the ordinary course of business consistent with prudent business practice, in
each case without the prior written consent of the Collateral Agent.

                    SECTION 6.5. Collection. Each Pledgor shall use commercially
reasonable efforts to cause to be collected from the account debtor of each of
the Accounts, as and when due in the ordinary course of business consistent with
prudent business practice (including, without limitation, Accounts that are
delinquent, such Accounts to be collected in accordance with generally accepted
commercial collection procedures), any and all amounts owing under or on account
of such Account, and apply forthwith upon receipt thereof all such amounts as
are so collected to the outstanding balance of such Account. The costs and
expenses (including, without limitation, reasonable attorneys’ fees) of
collection, in any case, whether incurred by any Pledgor or the Collateral Agent
or any other Credit Party, shall be paid by the Pledgors, in accordance with the
terms of the Loan Documents.

ARTICLE VII

REMEDIES

                    SECTION 7.1. Remedies. Upon the occurrence and during the
continuance of any Event of Default the Collateral Agent may from time to time
in respect of the Pledged Collateral, in addition to the other rights and
remedies provided for herein or otherwise available to it:

                    (i) Personally, or by agents or attorneys, immediately take
possession of the Pledged Collateral or any part thereof, from any Pledgor or
any other Person who then has possession of any part thereof with or without
notice or process of law, and for that purpose may enter upon any Pledgor’s
premises where any of the Pledged Collateral is located, remove such Pledged
Collateral, remain present at such premises to receive copies of all
communications and

13

--------------------------------------------------------------------------------



remittances relating to the Pledged Collateral and use in connection with such
removal and possession any and all services, supplies, aids and other facilities
of any Pledgor;

                    (ii) Demand, sue for, collect or receive any money or
property at any time payable or receivable in respect of the Pledged Collateral
including, without limitation, instructing the obligor or obligors on any
agreement, instrument or other obligation constituting part of the Pledged
Collateral to make any payment required by the terms of such agreement,
instrument or other obligation directly to the Collateral Agent, and in
connection with any of the foregoing, compromise, settle, extend the time for
payment and make other modifications with respect thereto; provided, however,
that in the event that any such payments are made directly to any Pledgor, prior
to receipt by any such obligor of such instruction, such Pledgor shall segregate
all amounts received pursuant thereto in trust for the benefit of the Collateral
Agent and shall promptly pay such amounts to the Collateral Agent;

                    (iii) Take possession of the Pledged Collateral or any part
thereof, by directing any Pledgor in writing to deliver the same to the
Collateral Agent at any place or places so designated by the Collateral Agent,
in which event such Pledgor shall at its own expense: (A) forthwith cause the
same to be moved to the place or places designated by the Collateral Agent and
therewith delivered to the Collateral Agent, (B) store and keep any Pledged
Collateral so delivered to the Collateral Agent at such place or places pending
further action by the Collateral Agent and (C) while the Pledged Collateral
shall be so stored and kept, provide such security and maintenance services as
shall be necessary to protect the same and to preserve and maintain them in good
condition. Each Pledgor’s obligation to deliver the Pledged Collateral as
contemplated in this SECTION 7.1(iii) is of the essence hereof. Upon application
to a court of equity having jurisdiction, the Collateral Agent shall be entitled
to a decree requiring specific performance by any Pledgor of such obligation;

                    (iv) Withdraw all moneys, securities and other property in
any bank, financial securities, deposit or other account of any Pledgor
constituting Pledged Collateral for application to the Secured Obligations as
provided in SECTION 7.6 hereof;

                    (v) Exercise any and all rights as beneficial and legal
owner of the Pledged Collateral, including, without limitation, perfecting
assignment of any Pledged Collateral; and

                    (vi) Exercise all the rights and remedies of a secured party
under the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in SECTION 7.2 hereof, sell, assign or lease the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent’s offices or elsewhere, as part of
one or more going out of business sales in the Collateral Agent’s own right or
by one or more agents and contractors, all as the Collateral Agent, in its sole
discretion, may deem commercially reasonable, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. Such sales may be adjourned
from time to time with or without notice. From and after the date on which the
maturity of the Obligations is accelerated (or deemed accelerated) and all

14

--------------------------------------------------------------------------------



Commitments are irrevocably terminated (or deemed terminated) in accordance with
the Credit Agreement, (a) the Collateral Agent shall have the right to conduct
such sales on any Pledgor’s premises and shall have the right to use any
Pledgor’s premises without charge for such sales for such time or times as the
Collateral Agent may see fit, and (b) the Collateral Agent and any agent or
contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Collateral Agent or such agent or contractor). Any amounts realized from the
sale of such goods which constitute augmentations to the Inventory (net of an
allocable share of the costs and expenses incurred in their disposition) shall
be the sole property of the Collateral Agent or such agent or contractor and
neither any Pledgor nor any Person claiming under or in right of any Pledgor
shall have any interest therein. The Collateral Agent or any other Credit Party
or any of their respective Affiliates may be the purchaser, lessee, assignee or
recipient of any or all of the Pledged Collateral at any such sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Pledged Collateral sold, assigned
or leased at such sale, to use and apply any of the Secured Obligations owed to
such Person as a credit on account of the purchase price of any Pledged
Collateral payable by such Person at such sale. Each purchaser, assignee, lessee
or recipient at any such sale shall acquire the property sold, assigned or
leased absolutely free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives, to the fullest extent permitted by Law, all rights
of redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
The Collateral Agent shall not be obligated to make any sale of Pledged
Collateral regardless of notice of sale having been given. Each Pledgor hereby
waives, to the fullest extent permitted by Law, any claims against the
Collateral Agent arising by reason of the fact that the price at which any
Pledged Collateral may have been sold, assigned or leased at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.

                    SECTION 7.2. Notice of Sale. Each Pledgor acknowledges and
agrees that, to the extent notice of sale or other disposition of Pledged
Collateral shall be required by applicable Law and unless the Pledged Collateral
is perishable or threatens to decline speedily in value, or is of a type
customarily sold on a recognized market (in which event the Collateral Agent
shall provide such Pledgor such advance notice as may be practicable under the
circumstances), ten (10) days’ prior notice to such Pledgor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Pledgor if it
has signed, after the occurrence and during the continuance of an Event of
Default, a statement renouncing or modifying (as permitted under Law) any right
to notification of sale or other intended disposition.

                    SECTION 7.3. Waiver of Notice and Claims. Each Pledgor
hereby waives, to the fullest extent permitted by applicable Law, notice or
judicial hearing in connection with the Collateral Agent’s taking possession or
the Collateral Agent’s disposition of any of the Pledged Collateral pursuant to
this Agreement or the Credit Agreement, including, without limitation, any

15

--------------------------------------------------------------------------------



and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under Law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable Law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article VII in the absence of gross negligence or willful misconduct. Any
sale of, or the grant of options to purchase, or any other realization upon, any
Pledged Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the applicable Pledgor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Pledgor and against any and all Persons claiming or attempting to claim the
Pledged Collateral so sold, optioned or realized upon, or any part thereof,
from, through or under such Pledgor.

                    SECTION 7.4. Insolvency Proceedings.

          In any action or proceeding with respect to any Pledgor under any
Debtor Relief Law, if the Obligations would be held or determined to be
undersecured on account of the amount of its liability with respect to Other
Liabilities, then, notwithstanding any other provision hereof to the contrary,
the amount of such Other Liabilities so secured shall be automatically limited
and reduced to the highest amount which results in the Obligations being fully
secured (as defined in Section 506 of the Bankruptcy Code of the United States
or other applicable Debtor Relief Laws). Nothing contained herein shall limit
the rights of any provider of such Other Liabilities to assert its full claim
and rights as an unsecured creditor in any such insolvency proceeding or for the
Credit Parties to make an election under Section 1111(b) of the Bankruptcy Code
of the United States, as applicable.

                    SECTION 7.5. No Waiver; Cumulative Remedies.

                    (i) No failure on the part of the Collateral Agent to
exercise, no course of dealing with respect to, and no delay on the part of the
Collateral Agent in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. The remedies herein provided are cumulative
and are not exclusive of any remedies provided by law.

                    (ii) In the event that the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case, the Pledgors,
the Collateral Agent and each other Credit Party shall be restored to their
respective former positions and rights hereunder with respect to the Pledged
Collateral, and all rights,

16

--------------------------------------------------------------------------------



remedies and powers of the Collateral Agent and the other Credit Parties shall
continue as if no such proceeding had been instituted.

                    SECTION 7.6. Application of Proceeds. The proceeds received
by the Collateral Agent in respect of any sale of, collection from or other
realization upon all or any part of the Pledged Collateral pursuant to the
exercise by the Collateral Agent of its remedies shall be applied, together with
any other sums then held by the Collateral Agent pursuant to this Agreement, in
accordance with and as set forth in Section 8.03 of the Credit Agreement.

ARTICLE VIII

MISCELLANEOUS

                    SECTION 8.1. Concerning Collateral Agent.

                    (i) The Collateral Agent has been appointed as collateral
agent pursuant to the Credit Agreement. The actions of the Collateral Agent
hereunder are subject to the provisions of the Credit Agreement. The Collateral
Agent shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking action (including, without limitation, the release or substitution of the
Pledged Collateral), in accordance with this Agreement and the Credit Agreement.
The Collateral Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith. The Collateral Agent
may resign and a successor Collateral Agent may be appointed in the manner
provided in the Credit Agreement. Upon the acceptance of any appointment as the
Collateral Agent by a successor Collateral Agent, that successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent under this Agreement, and
the retiring Collateral Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Collateral Agent.

                    (ii) The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if such Pledged Collateral is accorded treatment substantially
equivalent to that which the Collateral Agent, in its individual capacity,
accords its own property consisting of similar instruments or interests, it
being understood that neither the Collateral Agent nor any of the other Credit
Parties shall have responsibility for taking any necessary steps to preserve
rights against any Person with respect to any Pledged Collateral.

                    (iii) The Collateral Agent shall be entitled to rely upon
any written notice, statement, certificate, order or other document or any
telephone message believed by it to be

17

--------------------------------------------------------------------------------



genuine and correct and to have been signed, sent or made by the proper Person,
and, with respect to all matters pertaining to this Agreement and its duties
hereunder, upon advice of counsel selected by it.

                    SECTION 8.2. Collateral Agent May Perform; Collateral Agent
Appointed Attorney-in-Fact. If any Pledgor shall fail to perform any covenants
contained in this Agreement or in the Credit Agreement after written notice from
the Collateral Agent (including, without limitation, such Pledgor’s covenants to
(i) pay the premiums in respect of all required insurance policies hereunder,
(ii) pay Claims, (iii) make repairs, (iv) discharge Liens or (v) pay or perform
any obligations of such Pledgor under any Pledged Collateral) or if any warranty
on the part of any Pledgor contained herein shall be breached after written
notice from the Collateral Agent, the Collateral Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for failure to perform such covenant; provided, however, that
Collateral Agent shall in no event be bound to inquire into the validity of any
tax, lien, imposition or other obligation which such Pledgor fails to pay or
perform as and when required hereby and which such Pledgor does not contest in
accordance with the provisions of the Credit Agreement. Any and all amounts so
expended by the Collateral Agent shall be paid by the Pledgors in accordance
with the provisions of Section 10.04 of the Credit Agreement. Neither the
provisions of this SECTION 8.2 nor any action taken by Collateral Agent pursuant
to the provisions of this SECTION 8.2 shall prevent any such failure to observe
any covenant contained in this Agreement nor any breach of warranty from
constituting an Event of Default. Each Pledgor hereby appoints the Collateral
Agent its attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor, or otherwise, from time to time after
the occurrence and during the continuation of an Event of Default in the
Collateral Agent’s discretion to take any action and to execute any instrument
consistent with the terms of the Credit Agreement and the other Security
Documents which the Collateral Agent may deem necessary to accomplish the
purposes hereof. The foregoing grant of authority is a power of attorney coupled
with an interest and such appointment shall be irrevocable for the term hereof.
Each Pledgor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof.

                    SECTION 8.3. Continuing Security Interest; Assignment. This
Agreement shall create a continuing security interest in the Pledged Collateral
and shall (i) be binding upon the Pledgors, their respective successors and
assigns and (ii) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Collateral Agent and the other Credit
Parties and each of their permitted respective successors, transferees and
assigns. No other Persons (including, without limitation, any other creditor of
any Pledgor) shall have any interest herein or any right or benefit with respect
hereto. Without limiting the generality of the foregoing clause (ii), any Credit
Party may assign or otherwise transfer any indebtedness held by it secured by
this Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Credit Party,
herein or otherwise, subject however, to the provisions of the Credit Agreement.

                    SECTION 8.4. Termination; Release.

18

--------------------------------------------------------------------------------



                    (a) This Agreement, the Lien in favor of the Collateral
Agent (for the benefit of itself and the other Credit Parties) and all other
security interests granted hereby shall terminate with respect to all Secured
Obligations when (i) the Commitments shall have expired or been terminated, (ii)
the principal of and interest on each Loan and all fees and other Secured
Obligations (other than the Other Liabilities) shall have been indefeasibly paid
in full in cash, (iii) all Letters of Credit (as such term is defined in the
Credit Agreement) shall have (A) expired or terminated and have been reduced to
zero, (B) been Cash Collateralized in accordance with the Credit Agreement, or
(C) been supported by another letter of credit in a manner satisfactory to the
L/C Issuer and the Administrative Agent, and (iv) all Unreimbursed Amounts shall
have been paid in full, provided, however, that in connection with the
termination of this Agreement, the Collateral Agent may require such indemnities
as it shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the Secured
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to the Other Liabilities to
the extent not provided for thereunder.

                    (b) A Pledgor shall automatically be released from its
obligations hereunder and the Lien in favor of the Collateral Agent (for the
benefit of itself and the other Credit Parties) on the Pledged Collateral of
such Pledgor shall be automatically released upon the consummation of any
transaction not prohibited by the Credit Agreement as a result of which such
Pledgor ceases to be a Subsidiary; provided that each Lender shall have
consented to such transaction (if and to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise; provided
further that any release of Pledged Collateral or any Pledgor in the manner
permitted by this Agreement and the Credit Agreement shall not require the
consent of holders of Other Liabilities under such transactions.

                    (c) Upon any Permitted Disposition by any Pledgor of any
Pledged Collateral, or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Pledged Collateral
pursuant to Section 10.01 of the Credit Agreement, the security interest in such
Pledged Collateral shall be automatically released.

                    (d) The Pledged Collateral shall be released from the Lien
of this Agreement in accordance with the provisions of this Agreement and the
Credit Agreement. Upon termination hereof or any release of Pledged Collateral
in accordance with this SECTION 8.4, the Collateral Agent shall, upon the
request and at the sole cost and expense of the Pledgors, assign, transfer and
deliver to the Pledgors, against receipt and without recourse to or warranty by
the Collateral Agent except as to the fact that the Collateral Agent has not
encumbered the released assets, such of the Pledged Collateral to be released
(in the case of a release) or all of the Pledged Collateral (in the case of
termination of this Agreement) as may be in possession of the Collateral Agent
and as shall not have been sold or otherwise applied pursuant to the terms
hereof, and, with respect to any other Pledged Collateral, proper documents and
instruments (including UCC‑3 termination statements or releases) acknowledging
the termination hereof or the release of such Pledged Collateral, as the case
may be.

19

--------------------------------------------------------------------------------



                    (e) The Collateral Agent shall have no liability whatsoever
to any Credit Party as the result of any release of Pledged Collateral by it as
permitted (or which the Collateral Agent in good faith believes to be permitted)
by this SECTION 8.4.

                    SECTION 8.5. Modification in Writing. No amendment,
modification, supplement, termination or waiver of or to any provision hereof,
nor consent to any departure by any Pledgor therefrom, shall be effective unless
the same shall be made in accordance with the terms of the Credit Agreement. Any
amendment, modification or supplement of or to any provision hereof, any waiver
of any provision hereof and any consent to any departure by any Pledgor from the
terms of any provision hereof shall be effective only in the specific instance
and for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement or any other document evidencing the
Secured Obligations, no notice to or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in similar or other
circumstances.

                    SECTION 8.6. Notices. Unless otherwise provided herein or in
the Credit Agreement, any notice or other communication herein required or
permitted to be given shall be given in the manner and become effective as set
forth in the Credit Agreement, as to any Pledgor, addressed to it at the address
of the Borrower set forth in the Credit Agreement and as to the Collateral
Agent, addressed to it at the address set forth in the Credit Agreement, or in
each case at such other address as shall be designated by such party in a
written notice to the other parties hereto complying as to delivery with the
terms of this SECTION 8.6.

                    SECTION 8.7. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT
FOR THE CONFLICT OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW
SECTIONS 5-1401 AND 5-1402).

                    SECTION 8.8. CONSENT TO JURISDICTION; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.

                    (a) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE

20

--------------------------------------------------------------------------------



ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR ANY OTHER CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

                    (b) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (A) OF THIS SECTION. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

                    (c) EACH PLEDGOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.6. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

                    (d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS
JOINED AS A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

                    SECTION 8.9. Severability. If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the

21

--------------------------------------------------------------------------------



economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

                    SECTION 8.10. Execution in Counterparts. This Agreement and
any amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in different
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic image scan transmission (e.g., “pdf” or “tiff” via email) shall be as
effective as delivery of a manually executed counterpart of this Agreement.

                    SECTION 8.11. No Credit for Payment of Taxes or Imposition.
No Pledgor shall be entitled to any credit against the principal, premium, if
any, or interest payable under the Credit Agreement, and no Pledgor shall be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.

                    SECTION 8.12. No Claims Against Collateral Agent. Nothing
contained in this Agreement shall constitute any consent or request by the
Collateral Agent, express or implied, for the performance of any labor or
services or the furnishing of any materials or other property in respect of the
Pledged Collateral or any part thereof, nor as giving any Pledgor any right,
power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against the Collateral Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.

                    SECTION 8.13. No Release. Nothing set forth in this
Agreement shall relieve any Pledgor from the performance of any term, covenant,
condition or agreement on such Pledgor’s part to be performed or observed under
or in respect of any of the Pledged Collateral or from any liability to any
Person under or in respect of any of the Pledged Collateral or shall impose any
obligation on the Collateral Agent or any other Credit Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the Collateral
Agent or any other Credit Party for any act or omission on the part of such
Pledgor relating thereto or for any breach of any representation or warranty on
the part of such Pledgor contained in this Agreement, the Credit Agreement or
the other Loan Documents, or under or in respect of the Pledged Collateral or
made in connection herewith or therewith. The obligations of each Pledgor
contained in this SECTION 8.13 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement, the Credit
Agreement and the other Loan Documents.

                    SECTION 8.14. Obligations Absolute. All obligations of each
Pledgor hereunder shall be absolute and unconditional irrespective of:

22

--------------------------------------------------------------------------------




 

 

 

          (i) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor;

 

 

 

          (ii) any lack of validity or enforceability of the Credit Agreement or
any other Loan Document, or any other agreement or instrument relating thereto;

 

 

 

          (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement or any other
Loan Document or any other agreement or instrument relating thereto;

 

 

 

          (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;

 

 

 

          (v) any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of SECTION 8.5 hereof; or

 

 

 

          (vi) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, any Pledgor (other than indefeasible
payment in full in cash of Secured Obligations).

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

23

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have caused
this Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

 

 

 

 

PLEDGORS:

FOOT LOCKER, INC.

 

 

 

 

 

 

By:

/s/ John A. Maurer

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

John A. Maurer

 

 

Title:

Vice President, Treasurer and Investor Relations

 

 

 

 

 

 

FOOT LOCKER RETAIL, INC.

 

 

TEAM EDITION APPAREL, INC.

 

 

FOOT LOCKER STORES, INC.

 

 

FOOT LOCKER SPECIALTY, INC.

 

 

ROBBY’S SPORTING GOODS, INC.

 

 

FOOT LOCKER CORPORATE SERVICES, INC.

 

 

FOOT LOCKER HOLDINGS, INC.

 

 

FOOT LOCKER SOURCING, INC.

 

 

FOOT LOCKER OPERATIONS, LLC

 

 

FL RETAIL OPERATIONS LLC

 

 

FL SPECIALTY OPERATIONS LLC

 

 

FL EUROPE HOLDINGS, INC.

 

 

FL CANADA HOLDINGS, INC.

 

 

FOOT LOCKER ASIA, INC.

 

 

FL CORPORATE NY, LLC

 

 

FL RETAIL NY, LLC

 

 

FL SPECIALTY NY, LLC

 

 

FOOT LOCKER CARD SERVICES LLC

 

 

as to each of the foregoing

 

 

 

 

 

 

By:

/s/ John A. Maurer

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

John A. Maurer

 

 

Title:

Vice President and Treasurer

 

Signature Page to Amended and Restated Security Agreement

--------------------------------------------------------------------------------




 

 

 

 

COLLATERAL AGENT:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Christine Hutchinson

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Christine Hutchinson

 

 

Title:

Director

 

Signature Page to Amended and Restated Security Agreement

--------------------------------------------------------------------------------



SCHEDULE I

Filings, Registrations and Recordings

 

 

 

Pledgor

 

UCC Filing Office

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Foot Locker, Inc.

 

New York

Foot Locker Stores, Inc.

 

Delaware

Robby’s Sporting Goods, Inc.

 

Florida

Team Edition Apparel, Inc.

 

Florida

Foot Locker Corporate Services, Inc.

 

Delaware

Foot Locker Holdings, Inc.

 

New York

Foot Locker Retail, Inc.

 

New York

FL Retail Operations LLC

 

New York

FL Specialty Operations LLC

 

New York

Foot Locker Sourcing, Inc.

 

Delaware

Foot Locker Specialty, Inc.

 

New York

FL Europe Holdings, Inc.

 

Delaware

Foot Locker Operations, LLC

 

Delaware

FL Canada Holdings, Inc.

 

Delaware

Foot Locker Asia, Inc.

 

Delaware

FL Corporate NY, LLC

 

Delaware

FL Retail NY, LLC

 

Delaware

FL Specialty NY, LLC

 

Delaware

Foot Locker Card Services LLC

 

Virginia


--------------------------------------------------------------------------------



SCHEDULE II

Instruments and Tangible Chattel Paper

None.

--------------------------------------------------------------------------------